Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Examiner’s Amendment and Reasons for Allowance action is in response to the filing of 04/28/2022. Claims 1-3, 5-7, 10-15, 17-20 and 22-25 have been amended and claims 26-28 have been added per applicants' request. Therefore claims 1-28 are presently pending in the application and have been considered as follows.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Glen Choi (Reg No. 43,546) on 06/16/2022.
The application has been amended as follows: 
1. (Currently Amended) A network device comprising:
a content addressable memory to include an access control list (ACL); and
a circuitry to:
receive a request to include a first rule in the ACL;
assign the first rule to a first precedence group of a plurality of precedence groups and wherein at least one precedence group is indicative of a placement priority of a given rule in the ACL, wherein the at least one precedence group includes one or more row indices for rule ordering in the ACL, and wherein at least one row index of the one or more row indices corresponds to a location in the content addressable memory;
determine, based on the first precedence group, a placement for the first rule in the ACL within one of the one or more row indices; [[and]]
include the first rule in the ACL according to the determined placement[[.]];and
store the first rule in the content addressable memory based on the determined placement.

13. (Currently Amended) One or more non-transitory machine-readable storage media comprising a plurality of instructions, which, when executed, causes a network device to:
receive a request to include a first rule in the ACL;
assign the first rule to a first precedence group of a plurality of precedence groups and wherein at least one precedence group is indicative of a placement priority of a given rule in the ACL, wherein the at least one precedence group includes one or more row indices for rule ordering in the ACL, and wherein at least one row index of the one or more row indices corresponds to a location in the content addressable memory;
determine, based on the first precedence group, a placement for the first rule in the ACL within one of the one or more row indices; [[and]]
include the first rule in the ACL according to the determined placement[[.]];and
store the first rule in the content addressable memory based on the determined placement.

22. (Currently Amended) A method comprising:
receiving a request to include a first rule in the ACL;
assigning the first rule to a first precedence group of a plurality of precedence groups and wherein at least one precedence group is indicative of a placement priority of a given rule in the ACL, wherein the at least one precedence group includes one or more row indices for rule ordering in the ACL, and wherein at least one row index of the one or more row indices corresponds to a location in the content addressable memory;
determining, based on the first precedence group, a placement for the first rule in the ACL within one of the one or more row indices; [[and]]
include, by the network device, the first rule in the ACL according to the determined placement[[.]];and
storing the first rule in the content addressable memory based on the determined placement.

24. (Currently Amended) A network device comprising:
circuitry for receiving a request to include a first rule in the ACL;
means for assigning the first rule to a first precedence group of a plurality of precedence groups and wherein at least one precedence group is indicative of a placement priority of a given rule in the ACL, wherein the at least one precedence group includes one or more row indices for rule ordering in the ACL, and wherein at least one row index of the one or more row indices corresponds to a location in the content addressable memory;
means for determining, based on the first precedence group, a placement for the first rule in the ACL within one of the one or more row indices; [[and]]
circuitry for including the first rule in the ACL according to the determined placement[[.]];and
circuitry for storing the first rule in the content addressable memory based on the determined placement.

Claims 26-28. (Cancelled) 

Examiner Note
Claims 1-25 are allowed.

Examiner’s Statement of Reasons for Allowance
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant's arguments filed on 10/22/2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C HARRIS whose telephone number is (571)270-7841.  The examiner can normally be reached on Monday through Friday between 8:00 AM to 4:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER C HARRIS/Primary Examiner, Art Unit 2432